Title: To Benjamin Franklin from the Baron d’Arendt: Two Letters, 13 May 1780
From: Arendt, Henry Leonard Philip, baron d’
To: Franklin, Benjamin


I.
Paris ce 13me May 1780.
Le Baron de Arendt a l’honneur de présenter Les trés humbles respects a Monsieur le Docteur Francklin et de Lui remettre une lettre de la part du Comte de Vergennes, crajnant que M. le Comte L’aura deja prevenû. Le Baron a attendû ce moment de reïterer sa demande en quéstion a M. le Docteur, pour ne l’importuner point, et il Le sollicite de lui indiquer par la petite poste ou un expres au plutôt qu’il Lui plaira le moment, quand il Lui plaira de Le voir.
 
Notation: Arendt le Baron de Paris 13. may 1780.
 
II.
  Paris, Hôtel de Luines rüe de Colombier, F. St. G. ce 13me. May. [1780]
Je crains Monsieur d’avoir oublié dans ma lettre d’aujourd’hui matin, de Vous dire ou je suis logè, cè que m’engage de le faire par ces lignes en Vous repetant mes tres humbles respects.
Le Bon D’ Arendt
 
Addressed: A Monsieur / Monsieur Francklin / Ministre Plenipotentiaire / des Etats unis de L’amerique / prés le Roi / Passy
 
